DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 24-52 are pending and have been examined in this application.
Claims 1-23 have been canceled.
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 08/08/2019 and reviewed by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group II and Species A in the reply filed on 12/13/2021 is acknowledged. The traversal is on the grounds that the newly added claims 39-52 is a combination of the independent claims 24 and 33. Therefore, the applicant further states that Group II and Group III can now be considered a single group since new claims 39-52 encompass all of the subject matter of Groups II and III. This is found persuasive, because upon further consideration it appears that the newly submitted claims encompass a single invention, in light of claims 39-52, and that claims 24-52 can be considered as a single Group for purposes of restriction and examination. In response, the restriction requirement has been changed to the following with the Applicant’s election of Group II and Species A being acknowledged.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-23, drawn to a rotary garden apparatus, classified in A01G 31/047.
Group II: Claims 24-52, drawn to a removable growing tray and cover apparatus, classified in A01G 9/02.
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-10
Species B: Fig. 22 (control box and fans)
Species C: Fig. 23 (two stacked units)
The requirement is deemed proper and is therefore made FINAL.

Claim Objections
Claims 28 and 43 are objected to because of the following informalities: The Examiner suggests changing “a one side” to --one side-- in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the phrase "a rotary garden apparatus" in line 2. This is a double inclusion of “a rotary garden apparatus” in line 1 of claim 24. The Examiner suggests changing “a rotary garden apparatus” to --the rotary garden apparatus--. Claims 28 and 39 are rejected for similar reasons.
Claim 25 recites the phrase "the same length" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the same length” to --a same length--. Claim 40 is rejected for similar reasons.
Claim 26 recites the phrase "the two" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the two” to --the at least one groove and the protuberance--. Claim 41 is rejected for similar reasons.
Claim 28 recites the phrase "said groove" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said groove” to --the at least one groove--. Claim 43 is rejected for similar reasons.
Claim 28 recites the phrase "the inside" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the inside” to --an inside--. Claim 43 is rejected for similar reasons.
Claim 32 recites the phrase "said at least one opening in said cover or gasket" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one opening in said cover or gasket” to --at least one opening in said at least one cover or gasket--. Claim 47 
Claim 33 recites the phrase "a growing tray" in line 3. This is a double inclusion of “a growing tray” in line 1 of claim 33. The Examiner suggests changing “a growing tray” to --the growing tray--.
Claim 34 recites the phrase "a growing tray cover" in line 1. This is a double inclusion of “a growing tray cover” in line 1 of claim 33. The Examiner suggests changing “a growing tray cover” to --the growing tray cover--. Claims 35-38 are rejected for similar reasons.
Claim 39 recites the phrase "said least one formation" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said least one formation” to --said at least one formation--. 
Claims 25-32, 34-38, and 40-52 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Leduc et al. (U.S. Pub. 20040060491).
In regard to claim 24, Leduc et al. discloses a removable growing tray for a rotary garden apparatus, said tray being shaped so as to be slidably receivable by supports or struts of a rotary garden apparatus and supported during rotation of said rotary garden apparatus (Figs. 1-3 and Paragraph [0025-0027], where there is a removable growing tray 16 shaped so as to be slidably receivable by supports or struts 76/78 of a rotary garden apparatus 10 and supported during rotation of said rotary garden apparatus 10).
Claims 33-38 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Gallant (U.S. Pub. 20150342127).
In regard to claim 33, Gallant discloses a growing tray cover for closing an opening of a growing tray (Figs. 1-4, where the cover 90 is for closing the opening of the growing tray 10), said cover having a central portion, and at least one side portion which is adapted to engage at least one formation on a growing tray so that said cover and said tray can be assembled together (Figs. 1-4, where the cover 90 has a central portion and at least one side portion adapted to engage the least one formation 60/62 on the growing tray 10 so that the cover 90 and the growing tray 10 can be assembled together).
In regard to claim 34
In regard to claim 35, Gallant discloses a growing tray cover as claimed in claim 34, wherein said at least one side portion includes a beveled portion (Figs. 1-7, where the at least one side portion of the cover 90 includes a beveled portion).
In regard to claim 36, Gallant discloses a growing tray cover as claimed in claim 35, wherein said central portion includes at least one aperture therethrough to allow a plant to grow through (Figs. 1-7, where there is a central portion of the cover 90 that has at least one aperture 170 therethrough to allow a plant 150 to grow through).
In regard to claim 37, Gallant discloses a growing tray cover as claimed in claim 36, wherein said central portion includes a channel section (Figs. 1-7, where the central portion of the cover 90 includes a channel section (middle portion that is not part of the beveled portion)).
In regard to claim 38, Gallant discloses a growing tray cover as claimed in claim 37, wherein said channel section includes said at least one aperture (Figs. 1-7, where the channel section includes said at least one aperture 170).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al. (U.S. Pub. 20040060491) in view of McCay (U.S. Pat. 4074464).
In regard to claim 25, Leduc et al. discloses the removable growing tray as claimed in claim 24. Leduc et al. does not disclose said trays are substantially the same length as said supports or struts of the rotary garden apparatus. McCay discloses the attachment is substantially the same length as the support or strut (Figs. 1-2, where the attachment 19 is substantially the same length as the support or strut 8). Leduc et al. and McCay are analogous because they are from the same field of endeavor which includes elongated attachment devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. such that said trays are substantially the same length as said supports or struts of the rotary garden apparatus in view of McCay, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays and the rotary garden apparatus of Leduc et al. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support along the bottom surface to prevent unnecessary movement or misalignment.
In regard to claim 26, Leduc et al. as modified by McCay discloses the removable growing tray and cover as claimed in claim 40 wherein the attachment comprises at least one groove shaped to receive and to cooperate with a protuberance on the support or strut to allow the two to engage together, or slidably engage together (McCay, Figs. 1-2, where 
In regard to claim 27, Leduc et al. as modified by McCay discloses the removable growing tray as claimed in claim 26 wherein said at least one groove has a T-shape (McCay, Figs. 1-2, where the at least one groove of attachment 19 has a T-shape).
In regard to claim 28, Leduc et al. as modified by McCay discloses the removable growing tray and cover as claimed in claim 42, wherein said groove is on a one side of said attachment (McCay, Figs. 1-2, where the groove is on a one side of the attachment 19) and an open slot is present along an opposite side of said tray and said open slot is adapted to be directed towards the inside of a rotary garden apparatus when mounted .
Claim 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al. (U.S. Pub. 20040060491) in view of McCay (U.S. Pat. 4074464) as applied to claim 28, and further in view of Gallant (U.S. Pub. 20150342127).
In regard to claim 29, Leduc et al. as modified by McCay discloses the removable growing tray as claimed in claim 28. Leduc et al. as modified by McCay does not disclose said tray further comprises at least one cover or gasket to partially or wholly close said open slot. Gallant discloses said tray further comprises at least one cover or gasket to partially or wholly close said open slot (Figs. 1-4 and Paragraph [0027], where 
In regard to claim 30, Leduc et al. as modified by McCay and Gallant discloses a removable growing tray according to claim 29 wherein a hydroponic substrate is present inside said tray (Gallant, Fig. 7 and Paragraph [0032], where a hydroponic substrate 160 is present inside said tray 10).
In regard to claim 31, Leduc et al. as modified by McCay and Gallant discloses a removable growing tray as claimed in claim 29, wherein plants are present in said tray in a hydroponic substrate (Gallant, Fig. 7 and Paragraph [0032], where plants 150 are present in the tray 10 in a hydroponic substrate 160).
In regard to claim 32.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al. (U.S. Pub. 20040060491) in view of Gallant (U.S. Pub. 20150342127).
In regard to claim 39, Leduc et al. discloses a removable growing tray for a rotary garden apparatus: said growing tray being shaped so as to be slidably receivable by supports or struts of a rotary garden apparatus and supported during rotation of said rotary garden apparatus (Figs. 1-3 and Paragraph [0025-0027], where there is a removable growing tray 16 shaped so as to be slidably receivable by supports or struts 76/78 of a rotary garden apparatus 10 and supported during rotation of said rotary garden apparatus 10); said growing tray having an opening (Figs. 1-3 and Paragraph [0024], where the growing tray 16 has an opening 68). Leduc et al. does not disclose a removable cover; said growing tray having at least one formation; said cover for closing said opening of said growing tray; said cover having a central portion and at least one side portion adapted to engage said least one formation on said growing tray so that said cover and said growing tray can be assembled together. Gallant discloses a removable cover (Figs. 2-3, where there is a removable cover 90); said growing tray having at least one formation (Fig. 1, where there is a growing tray 10 with at least one formation 60/62); said cover for closing said opening of said growing tray (Figs. 1 and 4, where the cover 90 is for closing the opening of the growing tray 10); said cover having a central portion and at least one side portion adapted to engage said least one formation on said growing tray so that said cover and said growing tray can be assembled together (Figs. 1 and 4, where the cover 90 has a central portion and at least one side portion adapted to engage the least one formation 60/62 on the growing tray 10 so that the cover 90 and the growing tray 10 can be assembled together). Leduc et al. and Gallant are analogous because they are from the . 
Claims 40-52 are rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al. (U.S. Pub. 20040060491) in view of Gallant (U.S. Pub. 20150342127) as applied to claim 39, and further in view of McCay (U.S. Pat. 4074464).
In regard to claim 40, Leduc et al. as modified by Gallant discloses the removable growing tray and cover as claimed in claim 39. Leduc et al. as modified by Gallant does not disclose said trays are substantially the same length as said supports or struts of the rotary garden apparatus. McCay discloses the attachment is substantially the same length as the support or strut (Figs. 1-2, where the attachment 19 is substantially the same length as the support or strut 8). Leduc et al. and McCay are analogous because they are from the same field of endeavor which includes elongated attachment devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by Gallant such that said trays are substantially the same length as said supports or struts of the rotary 
In regard to claim 41, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 40 wherein the attachment comprises at least one groove shaped to receive and to cooperate with a protuberance on the support or strut to allow the two to engage together, or slidably engage together (McCay, Figs. 1-2, where the attachment 19 has at least one groove shaped to receive and to cooperate with a protuberance on the support or strut 8 to allow the two to engage together, or slidably engage together). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by Gallant and McCay such that said trays comprise at least one groove shaped to receive and to cooperate with a protuberance on said supports or struts of said rotary garden apparatus to allow the two to engage together, or slidably engage together, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays and the rotary garden apparatus of Leduc et al. as modified by Gallant and McCay. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support along the bottom surface to prevent unnecessary movement or misalignment. Furthermore, the 
In regard to claim 42, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 41 wherein said at least one groove has a T-shape (McCay, Figs. 1-2, where the at least one groove of attachment 19 has a T-shape).
In regard to claim 43, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 42, wherein said groove is on a one side of said attachment (McCay, Figs. 1-2, where the groove is on a one side of the attachment 19) and an open slot is present along an opposite side of said tray and said open slot is adapted to be directed towards the inside of a rotary garden apparatus when mounted thereon (Leduc et al., Figs. 1-3, where there is an open slot 68 is present along an opposite side of said tray 16 and said open slot 68 is adapted to be directed towards the inside of a rotary garden apparatus 10 when mounted thereon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by Gallant and McCay such that said groove is on a one side of said tray and an open slot is present along an opposite side of said tray and said open slot is adapted to be directed towards the inside of a rotary garden apparatus when mounted thereon, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays of Leduc et al. as modified by Gallant and McCay. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support 
In regard to claim 44, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 43, wherein said tray further comprises at least one cover or gasket to partially or wholly close said open slot (Gallant, Figs. 1-4 and Paragraph [0027], where the tray 10 has at least one cover 90 or gasket to partially or wholly close said open slot 50).
In regard to claim 45, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover according to claim 44 wherein a hydroponic substrate is present inside said tray (Gallant, Fig. 7 and Paragraph [0032], where a hydroponic substrate 160 is present inside said tray 10).
In regard to claim 46, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 45, wherein plants are present in said tray in a hydroponic substrate (Gallant, Fig. 7 and Paragraph [0032], where plants 150 are present in the tray 10 in a hydroponic substrate 160).
In regard to claim 47
In regard to claim 48, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 39, wherein said cover includes two side portions (Gallant, Figs. 1-7, where the cover 90 includes two side portions).
In regard to claim 49, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover in claim 48, wherein said at least one side portion includes a beveled portion (Gallant, Figs. 1-7, where the at least one side portion of the cover 90 includes a beveled portion).
In regard to claim 50, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 49, wherein said central portion includes at least one aperture therethrough to allow a plant to grow through (Gallant, Figs. 1-7, where there is a central portion of the cover 90 that has at least one aperture 170 therethrough to allow a plant 150 to grow through).
In regard to claim 51, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 50, wherein said central portion includes a channel section (Gallant, Figs. 1-7, where the central portion of the cover 90 includes a channel section (middle portion that is not part of the beveled portion)).
In regard to claim 52, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 51, wherein said channel section includes said at least one aperture (Gallant, Figs. 1-7, where the channel section includes said at least one aperture 170).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of agricultural devices and attachment rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        

/EBONY E EVANS/Primary Examiner, Art Unit 3647